Detailed Action
The instant application having Application No. 16/415,995 has a total of 20 claims pending in the application; there are 5 independent claims and 15 dependent claims, all of which are ready for examination by the examiner. This Office action is in response to the claims filed 5/17/19. Claims 1-20 are pending.

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant's drawings submitted 5/17/19 are acceptable for examination purposes. 

REJECTIONS NOT BASED ON PRIOR ART
Claim Objections
Claims 1-4 are objected to because of the following informalities:  Claim 1 recites “NVME over fabric architecture system, , and the comprising:” The clause appears to be missing words. Appropriate correction is required.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Allison et al. (U.S. Patent Application Publication No. 2009/0216960) in view of Singh et al. (U.S. Patent Application Publication No. 2017/0083252), herein referred to as Singh et al.
Referring to claim 1, Allison et al. disclose as claimed, a method for controlling a data read/write command in a memory system, comprising:  5receiving, by a data processing unit of a storage device, a control command sent by a control device, wherein the control command comprises information used for dividing a storage space of a buffer unit of the storage device into at least two storage spaces (see fig. 1 and para. 26, where the memory controller receives commands from a processor. See para. 32, where the amount of commands determine the dynamic partitioning); data that needs to be read/written by the control device is stored in a storage unit of the storage device (see para. 26-27, where data may be written/read to and from the memory), and the buffer unit is configured to buffer data to be transmitted according to the data/write command (see para. 27 and fig. 2, showing queues buffering data);  10dividing, by the data processing unit, the storage space of the buffer unit into at least two storage spaces according to the control command, and establishing a correspondence between the at least two storage spaces and command queues, wherein the command queue is a queue comprising a data read/write control command sent by the control device (see para. Fig. 2 and para. 29-32, showing the buffer divided into command queue 23 and command queue 24); and receiving, by the data processing unit, a first data read/write command sent by the control 15device, and buffering, according to the correspondence between the at least two storage spaces and the command queues, data to be transmitted according to the first data read/write command into a storage space that is of the buffer unit and that is corresponding to a first command queue, wherein the first data read/write command is a data read/write command in the first command queue (see para. 29-32, where the memory controller receives commands from the processor, and commands are routed to queue segment 23, which is a group of queue entries to be routed to memory module 120 or queue segment 24, which is a group of queue entries to be routed to memory module 122).  
Allison et al. disclose the claimed invention except for where the memory system is a non-volatile memory express (NVMe) over fabric architecture system.
	However, Singh et al. disclose where the memory system is a non-volatile memory express (NVMe) over fabric architecture system (see para. 59, where the NVMe communicates over NVMe fabric).
Allison et al. and Singh et al. are analogous art because they are from the same field of endeavor of memory queues (see Allison et al., para. 2, and Singh et al., abstract, regarding memory queues).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allison et al. to comprise where the memory system is a non-volatile memory express (NVMe) over fabric architecture system, as taught by Singh et al., in order to have a high performance storage option over a network. NVMe over fabric is well known and would be obvious to utilize it in a storage system such as Allison.
As to claim 2, Allison et al. and Singh et al. also disclose the method according to claim 1, wherein a correspondence between the at least two 20storage spaces and command queues is established by the data processing unit by: establishing, by the data processing unit, the correspondence between see Singh et al., para. 36, where the host sends a command to create I/O queues, including identifying queue sizes, which would indicate correspondence with the storage spaces).  
As to claim 3, Allison et al. and Singh et al. also disclose the method according to claim 1, wherein a correspondence between the at least two storage spaces and command queues is established by the data processing unit by: establishing, by the data processing unit, the correspondence between the at least two storage spaces and the command queues according to the at least two storage spaces obtained through division (see Allison et al., para. 32, where the amount of commands routed to different queues influences the partition separation. Also see para. 29, where the memory controller controls which commands enter which queue).  
Referring to claim 5, Allison et al. disclose as claimed, a method for controlling a data read/write command between a control device and a storage 10device in a memory system, comprising: sending, by a control device, a control command to a data processing unit of a storage device, wherein the control command comprises information used for dividing a storage space of a buffer unit of the storage device into at least two storage spaces, such that the data processing unit divides the storage space of the buffer unit into at least two storage spaces according to the control 15command (see fig. 1 and para. 26, where the memory controller receives commands from a processor. See para. 32, where the amount of commands determine the dynamic partitioning.), and establishes a correspondence between the at least two storage spaces and command queues, wherein the command queue is a queue comprising a data read/write control command sent by the control device (See para. 27 and fig. 2, showing queues buffering data. See para. Fig. 2 and para. 29-32, showing the buffer divided into command queue 23 and command queue 24); and sending, by the control device, a first data read/write command to the see para. 29-32, where the memory controller receives commands from the processor, and commands are routed to queue segment 23, which is a group of queue entries to be routed to memory module 120 or queue segment 24, which is a group of queue entries to be routed to memory module 122).  
Allison et al. disclose the claimed invention except for where the memory system is a non-volatile memory express (NVMe) over fabric architecture system.
	However, Singh et al. disclose where the memory system is a non-volatile memory express (NVMe) over fabric architecture system (see para. 59, where the NVMe communicates over NVMe fabric).
Allison et al. and Singh et al. are analogous art because they are from the same field of endeavor of memory queues (see Allison et al., para. 2, and Singh et al., abstract, regarding memory queues).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allison et al. to comprise where the memory system is a non-volatile memory express (NVMe) over fabric architecture system, as taught by Singh et al., in order to have a high performance storage option over a network. NVMe over fabric is well known and would be obvious to utilize it in a storage system such as Allison.
As to claim 6, Allison et al. and Singh et al. also disclose the method according to claim 5, wherein the method further comprises: obtaining, by the control device, an available storage space that is of the buffer unit and that is corresponding to the first command queue (see Allison et al., para. 31-34, where it is determined if the queues are full, nearly full, or lack capacity);  25determining, by the control device, whether a storage space occupied by first data to be transmitted according to the first see Allison et al., para. 32-34, where commands are accepted if the queue is not full); suspending sending of the first data read/write command when the storage space occupied by the first data is greater than the available storage space that is of the buffer unit and that is corresponding to the first command queue (see Allison et al., para. 34, where excess commands may only be written when the queue has capacity. If the queues are full, then no new commands may be routed there).  
As to claim 7, Allison et al. and Singh et al. also disclose the method according to claim 5, wherein an available storage space that is of the buffer unit and that is corresponding to the first command queue is obtained by the control device by:  63before sending the first data read/write command to the storage device, sending, by the control device to the data processing unit, a request for obtaining the available storage space that is of the buffer unit and that is corresponding to the first command queue, so as to obtain the available storage space that is of the buffer unit and that is corresponding to the first command queue (see Singh et al., para. 36, where a host sends commands to create or delete queues. Allison et al., para. 31-34 teaches where queues are partitioned dynamically based on available storage space. Therefore, when combined, a host would need to know the storage space when deleting queues).  
As to claim 8, Allison et al. and Singh et al. also disclose the method according to claim 7, wherein before the sending, by the control device to the data processing unit, a request for obtaining the available storage space that is of the buffer unit and that is corresponding to the first command queue, the method further comprises: sending, by the control device, a second data read/write command to the storage device, wherein data to be transmitted according to the second data see Singh et al., para. 36, where a host sends commands to create or delete queues. Allison et al., para. 31-34 teaches where queues are partitioned dynamically based on available storage space. Therefore, when combined, a host would need to know the storage space when deleting queues. Then see Allison et al., para. 31-34, where no new commands may be routed to queues if the queue is already full or there is insufficient storage space. Therefore a message would need to be sent to the control device)=

As to claim 9, Allison et al. and Singh et al. also disclose the method according to claim 6, wherein the available storage space of the buffer unit is a locally recorded real-time available storage space that is of the buffer unit and that is corresponding to the first command queue (see Allison et al., para. 31-34, where real-time routing is determined based on queue size, and therefore the queue available storage space would need to be known real-time).  
As to claim 10, Allison et al. and Singh et al. also disclose the method according to claim 9, wherein the method further comprises: after sending the first data read/write command, subtracting, by the control device, the storage 20space occupied by the first data from the locally recorded real-time available storage space that is of the buffer unit and that is corresponding to the first command queue; and after receiving a response message that is sent by the data processing unit and indicates completion of the first data read/write command, adding, by the control device, the storage space occupied by the first data and the locally recorded real-time available storage space that is of the 25buffer unit and that is corresponding to the first command queue (see Allison et al., para. 31-34, where dynamic partitioning is utilized depending on the storage space occupied in the queues. Although subtracting storage space is not specifically mentioned, this would need to take place to achieve real-time queue data).  
Referring to claim 11, Allison et al. disclose as claimed, a storage device in a memory system, configured to exchange data, comprising: a control device (see fig. 1, showing a processor); a buffer unit configured to buffer data to be transmitted according to a data read/write 30command (see para. 27 and fig. 2, showing queues buffering data); a data processing unit further including a processor configured to: receive the data read/write command sent by the control device (see fig. 2, showing a memory controller with logic and control receiving commands from a processor); receive a control command sent by the control device that comprises information used for dividing a storage space of the buffer unit into at least two storage spaces (see fig. 1 and para. 26, where the memory controller receives commands from a processor. See para. 32, where the amount of commands determine the dynamic partitioning); 64divide the storage space of the buffer unit into at least two storage spaces according to the control command, and establish a correspondence between the at least two storage spaces and command queues, wherein the command queue is a queue comprising a data read/write control command sent by 5the control device (see para. Fig. 2 and para. 29-32, showing the buffer divided into command queue 23 and command queue 24); and receive a first data read/write command sent by the control device, and buffering, according to the correspondence between the at least two storage spaces and the command queues, data to be transmitted according to the first data read/write command into a storage space that is of the buffer unit and that is corresponding to a first command queue, wherein the first data read/write command 10is a data read/write command in the first command queue (see para. 29-32, where the memory controller receives commands from the processor, and commands are routed to queue segment 23, which is a group of queue entries to be routed to memory module 120 or queue segment 24, which is a group of queue entries to be routed to memory module 122).  

	However, Singh et al. disclose where the memory system is a non-volatile memory express (NVMe) over fabric architecture system (see para. 59, where the NVMe communicates over NVMe fabric).
Allison et al. and Singh et al. are analogous art because they are from the same field of endeavor of memory queues (see Allison et al., para. 2, and Singh et al., abstract, regarding memory queues).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allison et al. to comprise where the memory system is a non-volatile memory express (NVMe) over fabric architecture system, as taught by Singh et al., in order to have a high performance storage option over a network. NVMe over fabric is well known and would be obvious to utilize it in a storage system such as Allison.
As to claim 12, Allison et al. and Singh et al. also disclose the storage device according to claim 11, wherein a correspondence between the at least two storage spaces and command queues is established by the processor by: establishing the correspondence between the at least two storage spaces and the command queues according to correspondence information carried in the control command, wherein the 15correspondence information is a correspondence between at least two storage spaces of the buffer unit and command queues (see Singh et al., para. 36, where the host sends a command to create I/O queues, including identifying queue sizes, which would indicate correspondence with the storage spaces).  
As to claim 13, Allison et al. and Singh et al. also disclose the storage device according to claim 11, wherein a correspondence between the at least two storage spaces and command queues is established by the processor by: establishing the correspondence between the at least two storage spaces and the command 20queues according to the at least two storage spaces obtained through division see Allison et al., para. 32, where the amount of commands routed to different queues influences the partition separation. Also see para. 29, where the memory controller controls which commands enter which queue).  
Referring to claim 15, Allison et al. disclose as claimed, a control device in a memory system, comprising:  65a processor (see fig. 1, showing multiple processors); wherein the 5processor is configured to perform the following steps: send a control command to the data processing unit, wherein the control command comprises information used for dividing a storage space of the buffer unit into at least two storage spaces, such that the data processing unit divides the storage space of the buffer unit into at least two storage spaces according to the control command (see fig. 1 and para. 26, where the memory controller receives commands from a processor. See para. 32, where the amount of commands determine the dynamic partitioning), and establishes a correspondence between the at least 10two storage spaces and command queues, wherein the command queue is a queue comprising a data read/write control command sent by the control device (see para. Fig. 2 and para. 29-32, showing the buffer divided into command queue 23 and command queue 24); and send a first data read/write command to the storage device, wherein data to be transmitted according to the first data read/write command is buffered in a storage space that is of the buffer unit and that is corresponding to a first command queue, and the first data read/write command is a 15data read/write command in the first command queue (see para. 29-32, where the memory controller receives commands from the processor, and commands are routed to queue segment 23, which is a group of queue entries to be routed to memory module 120 or queue segment 24, which is a group of queue entries to be routed to memory module 122).  
Allison et al. disclose the claimed invention except for where the memory system is a non-volatile memory express (NVMe) over fabric architecture system; and a network adapter; a bus that 
	However, Singh et al. disclose where the memory system is a non-volatile memory express (NVMe) over fabric architecture system (see para. 59, where the NVMe communicates over NVMe fabric); and a network adapter; a bus that connects the processor to the network adapter wherein data is transmitted between the control device and a storage device in the memory system (see fig. 2, showing a NVMe host driver in a host connected via an NVMe fabric to an NVMe storage device via a bus. Although not pictured, a network adapter would be necessary to connect the devices, as NVMe over fabric utilizes NVMe with a storage networking fabric).
Allison et al. and Singh et al. are analogous art because they are from the same field of endeavor of memory queues (see Allison et al., para. 2, and Singh et al., abstract, regarding memory queues).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allison et al. to comprise where the memory system is a non-volatile memory express (NVMe) over fabric architecture system; and a network adapter; a bus that connects the processor to the network adapter wherein data is transmitted between the control device and a storage device in the memory system, as taught by Singh et al., in order to have a high performance storage option over a network. NVMe over fabric is well known and would be obvious to utilize it in a storage system such as Allison.
As to claim 17, Allison et al. and Singh et al. also disclose the control device according to claim 15, wherein the processor is further configured to 30perform the following steps: obtain an available storage space that is of the buffer unit and that is corresponding to the first command queue (see Allison et al., para. 31-34, where it is determined if the queues are full, nearly full, or lack capacity); determine whether a storage space occupied by first data to be transmitted according to the first data read/write command is less than or equal to the available storage space that is of the buffer 66unit and see Allison et al., para. 32-34, where commands are accepted if the queue is not full); suspending sending of the first data read/write 5command when the storage space occupied by the first data is greater than the available storage space that is of the buffer unit and that is corresponding to the first command queue (see Allison et al., para. 34, where excess commands may only be written when the queue has capacity. If the queues are full, then no new commands may be routed there).  
As to claim 18, Allison et al. and Singh et al. also disclose the control device according to claim 17, wherein the available storage space of the buffer unit is a locally recorded real-time available storage space that is of the buffer unit and that is corresponding to the first command queue (see Allison et al., para. 31-34, where real-time routing is determined based on queue size, and therefore the queue available storage space would need to be known real-time).  
As to claim 19, Allison et al. and Singh et al. also disclose the control device according to claim 18, wherein the processor is further configured to perform the following steps: after sending the first data read/write command, subtract the storage space occupied by the first data from the locally recorded real-time available storage space that is of the buffer unit and that is corresponding to the first command queue; and  15after receiving a response message that is sent by the data processing unit and indicates completion of the first data read/write command, adding the storage space occupied by the first data and the locally recorded real-time available storage space that is of the buffer unit and that is corresponding to the first command queue (see Allison et al., para. 31-34, where dynamic partitioning is utilized depending on the storage space occupied in the queues. Although subtracting storage space is not specifically mentioned, this would need to take place to achieve real-time queue data
Referring to claim 20, Allison et al. disclose as claimed, a system for controlling a data read/write command, wherein the system comprises:  20a control device (see fig. 1, showing a processor); a storage device that further comprises: a data processing unit configured to receive a data read/write command sent by the control device (see fig. 1, showing a memory controller receiving commands from processors), a buffer unit configured to buffer data to be transmitted according to the data read/write 25command (see fig. 2, showing buffer 111, subdivided into two command queues), a storage unit configured to store data that needs to be read/written by the control device (see fig. 1, showing a memory device), wherein the control device and storage device are in a memory system (see fig. 1, showing a memory device and a processor in a memory system), and wherein the control device is configured to send a control command to the data processing 30unit, that comprises information used for dividing a storage space of the buffer unit into at least two storage spaces (see fig. 1 and para. 26, where the memory controller receives commands from a processor. See para. 32, where the amount of commands determine the dynamic partitioning); the data processing unit is configured to: divide the storage space of the buffer unit into at least two storage spaces according to the control command, and establish a correspondence between the at least two storage spaces and command queues, wherein the command queue is a queue 67comprising a data read/write control command sent by the control device (see para. Fig. 2 and para. 29-32, showing the buffer divided into command queue 23 and command queue 24. See para. 27 and fig. 2, showing queues buffering data); and the data processing unit is further configured to: receive a first data read/write command sent by the control device, and buffer, according to the correspondence between the at least two storage spaces and the command queues, 5receive data to be transmitted according to the first data read/write command into a storage space that is of the buffer unit and that is corresponding to a first command queue, wherein the first data read/write command is a data read/write command in the first command queue (see para. 29-32, where the memory controller receives commands from the processor, and commands are routed to queue segment 23, which is a group of queue entries to be routed to memory module 120 or queue segment 24, which is a group of queue entries to be routed to memory module 122).
	Allison et al. disclose the claimed invention except for where the memory system is a non-volatile memory express (NVMe) over fabric architecture system.
	However, Singh et al. disclose where the memory system is a non-volatile memory express (NVMe) over fabric architecture system (see para. 59, where the NVMe communicates over NVMe fabric).
Allison et al. and Singh et al. are analogous art because they are from the same field of endeavor of memory queues (see Allison et al., para. 2, and Singh et al., abstract, regarding memory queues).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allison et al. to comprise where the memory system is a non-volatile memory express (NVMe) over fabric architecture system, as taught by Singh et al., in order to have a high performance storage option over a network. NVMe over fabric is well known and would be obvious to utilize it in a storage system such as Allison.
Claims 4, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Allison et al. in view of Singh et al. and in view of Torok et al. (U.S. Patent No. 9,026,735), herein referred to as Torok et al.
As to claim 4, Allison et al. and Singh et al. disclose the claimed invention except for the method according to claim 1, wherein the method further comprises: obtaining, within a preset time, an occupation proportion of the storage space that is of the buffer unit and that is corresponding to the first command queue and an occupation proportion of a storage space that is of the buffer unit and that is corresponding to a second command queue; and  62when the occupation proportion of the storage space that is of the buffer unit and that is corresponding to the first command queue is greater than a preset first threshold, and the occupation proportion of the storage space that is of the buffer unit and 
	However, Torok et al. disclose wherein the method further comprises: obtaining, within a preset time, an occupation proportion of the storage space that is of the buffer unit and that is corresponding to the first command queue and an occupation proportion of a storage space that is of the buffer unit and that is corresponding to a second command queue; and  62when the occupation proportion of the storage space that is of the buffer unit and that is corresponding to the first command queue is greater than a preset first threshold, and the occupation proportion of the storage space that is of the buffer unit and that is corresponding to the second command queue is less than a preset second threshold, reducing the storage space that is of the 5buffer unit and that is corresponding to the second command queue, and allocating the reduced storage space that is of the buffer unit and that is corresponding to the second command queue to the storage space that is of the buffer unit and that is corresponding to the first command queue, wherein the first threshold is greater than the second threshold (see fig. 1 and 2, where buffers are divided by a buffer divide. See col. 4, lines 29-50, where a dynamic buffer control circuit adjusts the buffer partition. See col. 6, lines 16-44, where the adjustment takes place based on utilization metrics or occupation proportion. Comparator circuits may utilize certain thresholds with the utilization metrics in determining how to adjust the buffer partitions).  
Allison et al. and Torok et al. are analogous art because they are from the same field of endeavor of memory queues and buffers (see Allison et al., para. 2, and Singh et al., abstract, regarding memory queues and buffers).

As to claim 14, Allison et al. and Singh et al. disclose the claimed invention except for the storage device according to claim 11, wherein the processor is further configured to: obtain, within a preset time, an occupation proportion of the storage space that is of the buffer unit and that is corresponding to the first command queue and an occupation proportion of a storage space that is of the buffer unit and that is corresponding to a second command queue; and  25when the occupation proportion of the storage space that is of the buffer unit and that is corresponding to the first command queue is greater than a preset first threshold, and the occupation proportion of the storage space that is of the buffer unit and that is corresponding to the second command queue is less than a preset second threshold, reduce the storage space that is of the buffer unit and that is corresponding to the second command queue, and allocate the reduced storage space 30that is of the buffer unit and that is corresponding to the 
	However, Torok et al. disclose wherein the method further comprises: obtaining, within a preset time, an occupation proportion of the storage space that is of the buffer unit and that is corresponding to the first command queue and an occupation proportion of a storage space that is of the buffer unit and that is corresponding to a second command queue; and  62when the occupation proportion of the storage space that is of the buffer unit and that is corresponding to the first command queue is greater than a preset first threshold, and the occupation proportion of the storage space that is of the buffer unit and that is corresponding to the second command queue is less than a preset second threshold, reducing the storage space that is of the 5buffer unit and that is corresponding to the second command queue, and allocating the reduced storage space that is of the buffer unit and that is corresponding to the second command queue to the storage space that is of the buffer unit and that is corresponding to the first command queue, wherein the first threshold is greater than the second threshold (see fig. 1 and 2, where buffers are divided by a buffer divide. See col. 4, lines 29-50, where a dynamic buffer control circuit adjusts the buffer partition. See col. 6, lines 16-44, where the adjustment takes place based on utilization metrics or occupation proportion. Comparator circuits may utilize certain thresholds with the utilization metrics in determining how to adjust the buffer partitions).  
Allison et al. and Torok et al. are analogous art because they are from the same field of endeavor of memory queues and buffers (see Allison et al., para. 2, and Singh et al., abstract, regarding memory queues and buffers).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allison et al. to comprise obtaining, within a preset time, an occupation proportion of the storage space that is of the buffer unit and that is corresponding to the first command queue and an occupation proportion of a storage space that is of the buffer unit and that is 
As to claim 16, Allison et al. and Singh et al. disclose the claimed invention except for the control device according to claim 15, wherein the processor is further configured to: obtain, within a preset time, an occupation proportion of the storage space that is of the buffer unit and that is corresponding to the first command queue and an occupation proportion of a storage space that is of the buffer unit and that is corresponding to a second command queue (); and  20when the occupation proportion of the storage space that is of the buffer unit and that is corresponding to the first command queue is greater than a preset first threshold, and the occupation proportion of the storage space that is of the buffer unit and that is corresponding to the second command queue is less than a preset second threshold, send an adjustment command to the data processing unit, wherein the adjustment command is used for reducing the storage space that is of 25the buffer unit and that is corresponding to the second command queue, and allocating the reduced storage space that is of the buffer unit and that is corresponding to the second command queue to the storage space that is of the buffer unit and that is corresponding to the first command queue, wherein the first threshold is greater than the second threshold.  
see fig. 1 and 2, where buffers are divided by a buffer divide. See col. 4, lines 29-50, where a dynamic buffer control circuit adjusts the buffer partition. See col. 6, lines 16-44, where the adjustment takes place based on utilization metrics or occupation proportion. Comparator circuits may utilize certain thresholds with the utilization metrics in determining how to adjust the buffer partitions).  
Allison et al. and Torok et al. are analogous art because they are from the same field of endeavor of memory queues and buffers (see Allison et al., para. 2, and Singh et al., abstract, regarding memory queues and buffers).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allison et al. to comprise obtaining, within a preset time, an occupation proportion of the storage space that is of the buffer unit and that is corresponding to the first command queue and an occupation proportion of a storage space that is of the buffer unit and that is corresponding to a second command queue; and  62when the occupation proportion of the storage space that is of the buffer unit and that is corresponding to the first command queue is greater than a preset 

CLOSING COMMENTS
	Conclusion
     a.   STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
	 a(1)  CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received a first action on the merits and are the subject of a first action non-final.
 b.   DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626.  The examiner can normally be reached on M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.O/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132